PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of August 30, *9712011, as well as the Amended Notice of Appeal filed on October 4, 2011, the Court has determined that it lacks jurisdiction to review either the oral ruling made at the May 10, 2011, hearing or the lower tribunal’s June 27, 2011, Order. See Owens v. State, 579 So.2d 811 (Fla. 1st DCA 1991) (appellate court lacks jurisdiction to review an oral order); see also Fla. R.App. P. 9.020(h); see Wagner v. Bieley, Wagner & Assocs., Inc., 263 So.2d 1 (Fla.1972). Accordingly, the appeal is hereby dismissed.
VAN NORTWICK, THOMAS, and RAY, JJ., concur.